 

 

Case 20-10343-LSS Doc 4501 Filed 05/18/21 Page 1 of 7

. )
hay \3 Zeal 9
fo) FILED
10: 27

U.S. BANKRUPTCY cours
Ois Fae OF oe AWARE

Tus Kee Laure Selber CL fuers en
BSA bar kry Keg Case

Ce, Cleim te

   

Your honer Cel her Sy esse ray

Fan ws a: Lesa rot ey the choseet +5
.Sceutras CGSE, nunbhe - Ghar, Whace
heen addy i's cot D9 Couge 1 4 scene this

le fer he Sty he Lm, rep os ect LGA K. Cuphg

- clea / 2 4 ASH 1S tn ecce hy L le. As G- Ghysect
vic kr, TFhne Cad fer ed’ O eer” ted,
ef Co gers, guilt Gn dL show € he

YO GAS
wheA wos
dene » we yr she ear ly IG DO's ae 6 ke. So On.

f
aL Jove, Lhe Cub Ss Cow As eocl he SCCtAs / boop -

JAG ma a7 aa use tal ch. ffs Via wre AT beds ¢ 5 Gurl

coufldow- aduved Hares Gere’ /o¢ Sens ia SCeufs,

This cha-sed ohh sexual poeda hrs Poole away

“my Atel lA e ok 12 and 13 Years at Coe. Zz

pepeat wg story he Jow ay A pespectbhg rot

My node he recha cfey Sroar Céurk leu meth,
Twas GC mewhey of

(nA 1970, cad wenk ko

JA 2 owmmMer of 1920 the

 
 

ak Goske lake , a MG Nowe ME: 02 4- /

me wh of 7 hie § Ls farsa y a yeede b othirg Sat

 
Case 20-10343-LSS Doc 4501 _ Filed 05/18/21 Page 2 of 7

yj ¢

Cl

fecea so yar la her p Mins ow ay Low hyo

—aunck Con Li, Krag xn a , TLakt CLE, thy C2
| 7 7° 9

Showers ng 14 the bots house oa shewers

a “vas ag kroa ad anol Cw urs ect Gacl GS ame FZ

Held re 006 fh hay Ie, EMME 90 orccred me
Te i eS oe
|

 
 

oc 4501 Filed 05/18/21 Page 3of7
No Ss

Gad Con hi aucd mo)#s fa 5 me. The se ruc

made ne

   

 

cades le fer Z recall the D shawgkhe

Frve cle
L) ey used ky ta ke re tures A ~

          
  
  
  

    
   

      

    

‘ | youree wally Cen, £ ran

- fey fern f- ond crred. ZF Cr: ed myse/h fo
Glep, and my fen f ma te asked! rhe “are §
assywtea 7 ula s hame src€.

 

Arona y
The Wo uw’ og Zz asked “4 sce seader,

ne - 5° bone, le flA me th wes re-w,f
. ¢ orne srck Alef ih veld fos 5, OD te wer
tl of Lr chases tha £ occ urtd Aer
pear a pe triba fies hy a: he's Cobeck.
e 4 the x but fies

. Accu Le Ay s |e fer, Ca
me tafe om Aa, th rea fenec Ye opel
.@ § °

fhe ball g [lel sued Ahis be |
q rus urtiee long Camp), ZT wan kd kb go home,

     
 

 

 

 

     
 
 
 

 
Case 20-10343-LSS Doc 4501 Filed 05/18/21 Page4of7

CO la,m#

  

fa alla ple Caaf ended, and ZF Arc 7
. Yin ssh xo

home, onl akhler yon Shy

Mi 21nd coheed

The Allaciang gunmen 197/, i.
e-5: me cube ond
a .

ahuse of WME GS CMA Con Lon weed,

 

 

a - emed be Sha) ans he. LZ Wasa ot ol
bub he bh rea lea ef ye uiph phys roe | Vio keoce

_aGaren pel lia 5 we te fe W ve one Eves hye y~

oe 3B few of Phe hecrik Aadls es
ke wes Pursura ; hike Swranip bros tavel,
fire stacking Hdeaghip (herd hig elaye ancl kate)

FLL years Jaber T oce he was f? <0S 00% 5
me as G SEX asl peeela for, OS WGS he's

oY nance Coboct, a cartd ok G
. Scouting Tom 0768 14
In Spring ed 19%) and 1992 Me Cpowlect 14 Zo

mM hea £ Gro Contynucd hs Ghuses Or #2},

    

 

 
   
    
 

       

ak Ade

14

GC¢f

ea
grate 2 Gif the Bey Scewks pk

 

 
     
  

Case 20-10343-LSS Doc 4501 Filed 05/18/21 Page5o

always dreamed of he my a7 Eq ;le
Creel nd going Jo Surly) prording

Camp in Phrlmere) Ntur Mey ceo. Zhis

dette yes 00 Sheot hy I? > 2

Wes abroad ef gees, him asa/r.

- Zz had bend membries of BRs4AaHt

the bestanrey, het plese memores tamed

te ne LAYMarc S, Z. have I, #4 LG'S h4e*
) f Y Y

. ns Amaces, re Nas Ph Cicer s, Z healt

- aha me, ut/4, f tar tldev Ped Phresh 7

fife who tesembhkd er weft, re Ising Ah

Te pea hed abases he brshwecl Upon mee.

TL Conkssed these acts fo the rests g
Cn Cc rr a
m7
_ 7 SAY ns Gr arys, Years 4, Le 7)

Ceofle 4 2 wat te Counse la ab Yarnrstt,
. of Dory [ancl at the Lael enh ben IPL le. fe,

 

 

7 pf Aft 4/4 2 besa sim orn g Pot On
drro brag feycobel he Nea ZL, ald, LZ
a lusys a | ¢- 4 Sha mec, hamihe on gu) t

7 ank ek ‘ hs Lief , OY ts abe gev Ss Pfeve s 2 }
had Ket pare OS G pescte ol Beray Sem p04
Inher « dec Krebh hy on Ale fresh

| Cncouw her, A Gg¢ 29 ZT ura phreags
fee Spin o/ Guryerces TD wf/ always

 

 

 
       
 

Case 20-10343-LSS Doc 4501 Filed 05/18/21 Page 6of7

Clams
. urondey Ase 4 ¢ So 8S joe | Su-gern ce
Go pesuhh of phe prq Sirol obace 2

ot ¢ lama (As me inf’ o oo 7 keh tak
“Lies t fohelel dey,

ZT Im plele yey A pek Jeb ASP#

Ia gig reduce ‘n seknr chutes
FY Co Mt, an arc jg 7

. others, and plc sash con wheahonn LU ©
A deserve, For AL , GO Y cars Je fer, Wi SAW
se hber tron PIs 0, ane tin Sour ht
Course Jr as rn te ef 2020 with a LOSW

Lhoestsed Clhavcel Secra/ ve ke)
She. recrceakel Ale EY Gu ne6 5

. BMA _ Geel Couseol Y47 = CYS «7/075 e

nes ht ar res af Ales 4 buses. She dvw
. fron My Memory Ple se ehauses aad heer Lh

{Ne yolftc(s of Ph Sc abuse $.
. Re pect bully 54 bia dp cal pcr Pegars#

. on) 7 a Counesl, AVA Jaw

 

  

 

 
 

Case 20-10343-LSS Doc 4501 Filed 05/18/21 Page /7of7

P

 
 
 

C loin #
LS Due # ne Na are
WAGs heasecd throw shew t a)
phauer 3 gts Nahe, This teasing Cohn cng
G4 even IS /) Lc 6
he me pres 4507 oO Decades Jaker, ZL hig ce
. g reusn coccusre need pe pref Lt AOS 1 me 72,
Geel Shrug »# oth. My theusht s/aray ye
. hack Ae ZEA hrvsZ obusrve CAI CoUaA Ley
ad trip g em ed violet onthucs4s 4y 920,
Le WES tA wal by h Mishhr pi st A's LAs af
phys cca] ohare Aru s ag 2 grew fe At
Oman, IT Guesheoned my sexual ov pbs ex Prosths
the chame 2 SAI so flew bas etdacrecl
Rte BE gears Mere ase, DZ heave
 bKRvVOoO peld ww wie, Ue have fwe
GLE children, Phey Fee clo nek Kretce

_Z
Whe ff

  

CC: AYA Jow bey

 

 

 
